Fairchild, J.
(dissenting). The language of the statute is to be read in the light of its actual purpose. It reads, in part, “No stock insurance company shall transact business unless it has capital” of a certain amount. It does contain a provision evidently calculated to prevent the disturbance of approved companies presently doing business within the state. I am not concerned over the ambiguity in the wording of the exception, for when interpreted strictly according to its letter, it becomes unreasonable and inconsistent with the purpose of the statute. Suppose, for example, that a company which ceased to do business here twenty years ago sought now to re-enter the state upon the strength of its compliance with the requirements as to capital of the remote period at which it originally entered the state. In the case before us, the insurance company, after doing business in the state for some years, voluntarily left. It now seeks a license and desires to re-enter. It is not here and it cannot do business without a license. The fact that some time previously its qualifications met our standards, or the fact that it was a company in good standing when it chose to leave the state, does not alter the situation. The statute should be complied with before the issuing by the commissioner of the required license. I am of the opinion that the attorney general and the insurance commissioner are contending for the correct principle.
I am authorized to say that Mr. Justice Fritz joins in this dissent.